Citation Nr: 0304623	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Entitlement to an increased (compensable) disability 
rating for the residuals of a left inguinal hernia repair.

3.  Entitlement to an increased (compensable) disability 
rating for the residuals of a left varicocele excision.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


REMAND

In the substantive appeal, the veteran requested a hearing at 
the RO before a Veterans Law Judge of the Board.  The RO 
certified this case to the Board prior to scheduling a 
hearing.  The veteran is entitled to the requested hearing.  
Therefore, prior to appellate consideration of this appeal, 
this case must be returned to the RO to schedule the veteran 
for a hearing before a Veterans Law Judge of the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



